Case 1:19-cr-00869-ER Document 106-1 Filed 09/10/21 Page 1 of 3




   Exhibit A
         Case 1:19-cr-00869-ER Document 106-1 Filed 09/10/21 Page 2 of 3




                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                     December
                                                    The Silvio J. Mollo2,Building
                                                                          2015
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     March 23, 2020

BY ELECTRONIC MAIL
Lorin L. Reisner, Esq.
Richard C. Tarlowe, Esq.
Andrew D. Reich, Esq.
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019

                Re:   United States v. Neil Cole, 19 Cr. 869 (ER)

Dear Counsel:

        Out of an abundance of caution, the Government writes to give the defendant notice that it
may offer the evidence described below at the trial in this matter. The Government intends to offer
this evidence as direct proof of conduct charged in the Indictment. The Government will also offer
this evidence in the alternative pursuant to Rule 404(b) of the Federal Rules of Evidence.

       First, the Government may offer evidence regarding an inquiry into potential accounting
improprieties at Iconix’s predecessor company, Candie’s, in or about 1999, and the subsequent
settlement that Candie’s and Cole entered with the SEC. In April 1999, Candie’s auditors at Ernst
& Young (“EY”) questioned, among other things, certain transactions while auditing Candie’s
January 31, 1999 financial statements. Specifically, EY raised concerns that approximately $1.65
million in expense credits that Candie’s received from a sourcing agent, Redwood, at the end of
the 1998 fiscal year, were improperly offset by a $1.6 million capital contribution that Candie’s
made to Redwood at the same time. The expense credits had the effect of moving the company
from loss to profitability, while the capital expenditures did not reduce earnings for the quarter.

        In response to the concerns raised by EY, Cole and the company’s assistant general
counsel, Deborah Sorell, prepared a memorandum that summarized EY’s concerns. Candie’s
board of directors also conducted an internal investigation during which they interviewed Cole,
among others. The SEC also investigated the allegations and took Cole’s testimony on two
occasions. During his interviews with the board of directors and in his testimony with the SEC,
Cole admitted that he had backdated documents related to the Redwood transactions. In 2003,
Cole entered into settlements with the SEC personally and on behalf of Iconix in which he did not
contest that Candie’s earnings were improperly inflated due to the credits.
        Case 1:19-cr-00869-ER Document 106-1 Filed 09/10/21 Page 3 of 3

Page 2 of 2



        The Government may offer this evidence as direct proof of the offenses charged in the
Indictment, including to establish Cole’s understanding of the relevant accounting rules and
issues and of scrutiny of revenue recognition rules and practices, and to provide context for
(1) references made to the Candie’s investigation during the course of the charged conspiracy
and (2) Cole’s and Horowitz’s destruction of documents during the inquiry by the SEC’s
Division of Corporate Finance. In the alternative, the Government plans to introduce this
evidence pursuant to Rule 404(b) to prove the defendant’s motive, opportunity, intent,
preparation, plan, knowledge, absence of mistake and/or lack of accident as to the offenses
charged in the Indictment.

       Second, the Government may offer evidence regarding the joint venture agreement
between Iconix and GBG in December 2014 related to the exploitation of Iconix’s brands in
the Middle East and North Africa (“MENA”), including the negotiations of that transaction.

       The Government may offer the MENA evidence as direct proof of the offenses charged
in the Indictment, including to establish the means and methods of the securities fraud
conspiracy charged in the Indictment, to provide context to the defendant’s negotiations with
GBG and his discussions and relationship with co-conspirators, and to complete the story of
the charged offenses and the relationship between Iconix and GBG. In the alternative, the
Government plans to introduce this evidence pursuant to Rule 404(b) to prove the defendant’s
motive, opportunity, intent, preparation, plan, knowledge, absence of mistake and/or lack of
accident as to the offenses charged in the Indictment.

       This letter constitutes notice within the meaning of Rule 404(b) and is submitted without
prejudice to the Government’s ability to adduce additional evidence pursuant to Rule 404(b).

                                                    Very truly yours,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney


                                            By:     ___/S/__________________________
                                                    Edward Imperatore
                                                    Scott Hartman
                                                    Jared Lenow
                                                    Assistant United States Attorneys
                                                    (212) 637-2327/2527/1068
